IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SHELDON KRESLER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1113

FLORIDA DEPARTMENT OF
CORRECTIONS AND FLORIDA
COMMISSION ON OFFENDER
REVIEW,

      Respondents.

___________________________/

Opinion filed October 20, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Sheldon Kresler, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee (no appearance); Kenneth S.
Steely, General Counsel, and Barbara Debelius and Beverly Brewster, Assistant
General Counsels, Florida Department of Corrections, Tallahassee; and Sarah J.
Rumph, General Counsel, Florida Commission on Offender Review, Tallahassee,
for Respondents.


PER CURIAM.

      The Department of Corrections’ motion to remand is treated as a confession of

error. The lower tribunal’s order rendered February 24, 2015, is QUASHED, and this

matter is hereby REMANDED for further proceedings.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.